Citation Nr: 1819429	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of a back injury.

4.  Entitlement to service connection for residuals of broken left wrist.

5.  Entitlement to service connection for residuals of bilateral knee injury. 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from August 14, 1977, to November 23, 1977 with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) which denied the claimed issues.

Of note, the Veteran's claims of service connection for disabilities of the bilateral knees, his back and left wrist were previously denied by a December 2009 rating decision, with notice sent in January 2010.  The Veteran did not appeal this rating.  No service treatment records or personnel records were associated with the record at the time.  Since that rating was issued, relevant service department records including service treatment records and personnel records were obtained in December 2010.  These records existed and had not been associated with the claims file at the time of the December 2009 rating decision.  As such, this case will be reconsidered and new and material evidence is not required.  See 38 C.F.R. § 3.156 (c).

The Veteran testified before the undersigned at a hearing held at the RO in September 2016.  A transcript of the hearing is associated with the record.  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has disabilities of residuals of a head injury, headaches, residuals of a back injury, residuals of broken left wrist and residuals of bilateral knee injury all as the result of a motor vehicle accident that he alleged took place while he was driving to his National Guard unit on the way to drills.  He has provided two different dates for this incident.  First he alleged that the accident happened around February 1981, per his December 2010 Statement in Support of Claim describing his accident on the way to his unit as a head on collision that took place in February 1981and resulted in treatment of his injuries at a private hospital in Mt. Carmel, Ohio.  He additionally described a second accident as a rear end incident without further details of the date and circumstances of this incident.  An April 1981 lay statement from his sister also described his accident in February 1981 while he was on the way to his National Guard unit.  

Later, in his September 2016 hearing the Veteran testified that the accident happened in May 1981 on his way to the 166th Infantry, Columbus Ohio National Guard, where he was scheduled to leave town to attend training in Fort Knox, Kentucky.  He indicated that his superiors were not immediately notified of the accident because he was in the hospital and he was later threatened with an article 15 due to his consistently missing drills.  Transcript pg. 2-5.  His brother and sister submitted lay statements in October 2016 also stating the accident took place in May 1981.  

On review of the record, the Board finds that further development is warranted.  

Thus far, efforts to obtain service personnel (SPRs) and service treatment records (STRs) have had been met with limited success.  After the RO submitted a request to the Adjutant General Department in Columbus, Ohio in November 2010, 14 pages of SPRs and STRs were obtained with the STRs limited to the entrance and separation examinations and reports of medical history from his period of service from August 14, 1977, to November 23, 1977.  Efforts to obtain additional records have been unsuccessful so far with a November 2009 Formal Finding of Unavailability of STRs determining that his records for his active period of service in 1977 were unavailable.  The SPRs do confirm six years of National Guard service up until his discharge in February 1983, but fail to provide any additional information as to the drill he was reporting to when he allegedly had a MVA.  They do show that he had active duty for training during the following periods: 8/14/77-11/23/77; 9/16/78-9/30/78; 6/27/80-7/13/80 and 7/25/81-8/9/81.  

As far as other attempts to obtain alternate records regarding the motor vehicle accident the records such as the police reports, litigation documents from the lawsuit he filed regarding the accident and records from the treating hospital, Mount Carmel Hospital are shown to be unavailable.  See VA-4142s sent in 12/10 by the Veteran; see also 3/11 negative response to request for Mt. Carmel records and see Transcript at pg. 7-8.    

The Board notes that although PIES requests completed in July 2009 and in September 2009 disclosed a negative response for STRs and for a LOD development for a MVA in Columbus Ohio without a specific date given, further development regarding the MVA is indicated in light of the recent testimony clarifying that the accident took place in May 1981.  Thus, further attempts should be made to obtain any additional service department records including personnel and STRS in the context of the claimed May 1981 MVA.  If complete service department records are not obtained, upon VA a heightened duty to assist the claimant in developing the claims.  This includes ensuring the Veteran receives adequate notice of the alternate documents that might substitute for missing STRs, and this must be remedied prior to final appellate review.  See VBA Adjudication Manual M21-1.III.iii.2.E.2.b. Again although alternate sources have thus proven unfruitful apart from some lay statements and photographs obtained apparently of the car he had the accident in, he should again be provided information regarding alternate sources.  

Additionally, the Veteran has reported in his testimony that he has filed a claim for Social Security benefits and that he has begun receiving VA treatment after 2012.  Transcript at pg. 20-22.  Although a SSA examination is of record, an attempt should be made to obtain complete SSA records and VA records pertinent to this matter.  

Finally, additional clarification is needed in regard to other apparent periods of service raised by the record.  Of note a VA memo dated January 31, 2006 referred to unavailability of service treatment records from January 31, 2006 to July 14, 2006.  Later an October 20, 2016 correspondence apparently received from the Veteran described an incident on a convoy during Operation Desert Storm.  None of the records or other documents suggests that the Veteran served after the 1980s.  Thus, further clarification regarding his dates of service is necessary, along with any development indicated as the result of such clarification.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran had any additional service beyond that presently shown of record, to include during Operation Desert Storm and from January to July of 2006.  Thereafter, take the appropriate steps to ensure that complete STRS and SPRs are of record including any pertaining to an alleged May 1981 MVA on the way to training with the 166th Infantry, Columbus Ohio National Guard, to include any LOD determinations and any personnel actions taken on or around that time, as well as for any additional periods of service during the Gulf War period if such service is confirmed.  If not, contact the Veteran and advise him that he can submit alternate evidence to substitute for his missing STRs and SPRs.

2.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any  SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

3.  All pertinent treatment records not yet obtained, including VA treatment records from the VA Medical since 2012, and any other sources indicated should be obtained and associated with the claims file.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include scheduling VA examinations to ascertain the etiologies of the enumerated disorders should the above development confirm his claims of a MVA on the way to ACDUTRA or other evidence of service incurrence be obtained, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued an SSOC, which specifically include a review of all evidence added to the record since the November 2016 SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




